DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-10, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1).
	Applicant’s claimed invention is directed to a method of generating at least one of H2 and Fischer Tropsch liquids, the method comprising: receiving feedstock into an initial reformer; 5reforming, in the initial reformer, at least a portion of the feedstock with steam to produce an input gas, wherein an amount of the input gas is syngas; transferring the input gas from the initial reformer to a main reformer; reforming, in the main reformer, the input gas with steam to increase the amount of syngas; 10transferring the syngas from the main reformer to a Fischer Tropsch module; using the syngas in a Fischer Tropsch reaction; and extracting from the Fischer Tropsch module H20 and at least one of Fischer Tropsch liquids generated by the Fischer Tropsch reaction and H2 generated by the Fischer Tropsch reactions.

Galloway teaches a method of generating Fischer Tropsch liquids (para [0023)-(0026]; figures 2-5; Figure 3 is a block diagram for the process diagram of figure 2. Further, figure 5 is a block diagram showing the mass balance for the process diagram of figure 4. As seen in both block diagrams of figures 3 and 5, a rotary reformer, a main reformer, a syngas cleanup step, and a Fischer Tropsch (FT) module are utilized to provide FT liquids. Here, both the embodiments (one embodiment represented by figures 2-3, and the other embodiment represented by figure 4-5) are considered.), the method comprising: receiving feedstock into an initial reformer (para (0063], (0068]; figures 3 and 5; As seen in figures 3 and 5, biosolids and municipal solid waste (MSW) are fed into the rotary reformer R-3 respectively for each figure. Here, the rotary reformer R-3 can be thought as the initial reformer.); reforming, in the initial reformer, at least a portion of the feedstock with steam to produce an input gas, wherein an amount of the input gas is syngas (para [0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, steam is added to the rotary reformer R-3 (initial reformer) with the feed. CO, H2, H2O, CH4 and CO2 are produced in both embodiments, as seen in both figures 3 and 5. Here, CO, H2, CH4 and CO2, combined, can be thought as the input gas. Further, CO and H2 can be thought as the syngas here.); transferring the input gas from the initial reformer to a main reformer (para [0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, CO, H2, H2O, CH4 and CO2, which are produced in the rotary reformer R-3 (initial reformer) are transferred to the main reformer R-7.); reforming, in the main reformer, the input gas with water to increase the amount of syngas (para [0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, CO, H2, H2O, CH4 and CO2, which are produced in the rotary reformer R-3 (initial reformer) are transferred to the main reformer R-7. The main reformer increases the amounts of both CO and H2 in both embodiments, as seen in both figures 3 and 5. Hence, the amount of syngas is increased after the main reformer R-7. Further, as seen in both figures 3 and 5, H2O is added separately to the main reformer R-7.); transferring the syngas from the main reformer to a Fischer Tropsch module (para (0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, a stream comprising CO and H2 (syngas) is transferred from the main reformer R-7 to the F-T module and distillation via syngas cleanup step.); using the syngas in a Fischer Tropsch reaction (para [0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, a stream comprising CO and H2 (syngas) is transferred from the main reformer R-7 to the  F-T module and distillation via syngas cleanup step. Further, F-T liquids are produced in the F-T module and distillation, and water is extracted and leaves the bottom of the module, as seen in figures 3 and 5.); and extracting from the Fischer Tropsch module H2O and Fischer Tropsch liquids generated by the Fischer Tropsch reaction (para [0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, a stream comprising CO and H2 (syngas) is transferred from the main reformer R-7 to the F-T module and distillation via syngas cleanup step. Further, F-T liquids are produced in the F-T module and distillation, and water is extracted and leaves the bottom of the module, as seen in figures 3 and 5.); Galloway does not specifically disclose reforming, in the main reformer, the input gas with steam. However, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to reforming, in the main reformer, the input gas with steam; in order to produce a syngas that is used in a Fischer-Tropsch reactor to produce energy, minimize GHG emissions and sequester the carbon of the waste at the same time (para (0017]).

Galloway further teaches a method wherein transferring the syngas from the main reformer into the Fischer Tropsch module further comprises condensing H2O from the syngas prior to the syngas entering the Fischer Tropsch module (para [0063]-(0068]; figures 3 and 5; As seen in both figures 3 and 5, a stream comprising CO and H2 (syngas) is transferred from the main reformer R-7 to the FT module and distillation via syngas cleanup step. Further, as seen in both figures 3 and 5, water is extracted at the syngas cleanup step, prior to syngas (CO and H2) entering the FT module and distillation.).

Galloway further teaches a method, wherein the syngas, when transferred into the Fischer Tropsch module, has a H2/CO ratio between 1.5 to 3.5 (para (0063]-(0068]; figures 3 and 5; The H2/CO ratio is 1.9 in the embodiment of figure 3; and the H2/CO ratio is 2.01 in the embodiment of figure 5).

Galloway further teaches a method wherein the initial reformer is a rotary reformer (para (0063], [0068]; figures 3 and 5; As seen in figures 3 and 5, biosolids and municipal solid waste (MSW) are fed into the rotary reformer R-3, respectively for each figure).

Galloway further teaches a method wherein the rotary reformer has a rotary reformer operating temperature (para [0063]-[0068]; figures 3 and 5; As seen in figures 3 and 5, the rotary reformer has temperatures of 1032 0F and 932 0F, respectively.). Galloway though does not explicitly teach that the main reformer has a main reformer operating temperature greater than the rotary reformer operating temperature. A skilled artisan would though without undue experimentation realize that the main reformer can have a lower, a higher, or the same temperature as the rotary reformer. Hence, in essence, there are three possibilities here. Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to determine to utilize a higher, lower or the same temperature for the main reformer, as compared to the rotary reformer, with routine experimentation; such as for example: the main reformer has a main reformer operating temperature greater than the rotary reformer operating temperature; in order to convert waste into fuel and energy with increased efficiency (para [0006]). Further, in order to produce more syngas, improve greatly the carbon efficiency, and produce more F-T fuels; all in a single, more cost-effective, higher thermal efficiency device (para (0072]).

Galloway further teaches a method wherein the feedstock comprises municipal solid waste (para [0067]-(0068]; figure 5; In the embodiment, as seen in figure 5, the feed was MSW (municipal solid waste)).

Galloway though does not explicitly teach a method wherein the main reformer has a main reformer operating temperature equal to or less than 16000 F. However, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to determine a suitable temperature for the main reformer, with routine experimentation; such as for example: the main reformer has a main reformer operating temperature equal to or less than 16000 F; in order to convert waste into fuel and energy with increased efficiency (para [0006]). Further, in order to produce more syngas, improve greatly the carbon efficiency, and produce more F-T fuels; all in a single, more cost-effective, higher thermal efficiency device (para [0072]).

Galloway though does not explicitly teach a method wherein combustion fails to occur in the initial reformer and in the main reformer. However, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to ensure that combustion fails to occur in the initial reformer and in the main reformer; in order to combine the functions of the conventional kiln, steam/CO2 reformer, and the high temperature filter into a single unit (para [0009]). Further, because it is general knowledge that combustion can increase safety risks.

Galloway though does not explicitly teach a method wherein pressure in the initial reformer and the main reformer is maintained at about one atmosphere. However, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to determine a suitable pressure for the reformers, with routine experimentation; such as for example: pressure in the initial reformer and the main reformer is maintained at about one atmosphere; in order to convert waste into fuel and energy with increased efficiency (para [0006]). Further, in order to produce more syngas, improve greatly the carbon efficiency, and produce more F-T fuels; all in a single, more cost-effective, higher thermal efficiency device (para [0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1 as applied to claims 1, 4-5, 9-10, 13 and 18-20 above, and further in view of Bashir et al (US 2016/0186070).

Galloway further teaches a method wherein further comprising transferring CO2 generated by the Fischer Tropsch reaction to the main reformer (para [0066); figure 5; Any CO2 produced is recycled back to the main reformer). Galloway does not teach transferring CO and H2 generated by the Fischer Tropsch reaction to the main reformer. Bashir, on the other hand, teaches transferring CO and H2 generated by the Fischer Tropsch reaction to the main reformer (title; para [0004)­ (0007], (0047), (0062); A process for the production of olefins through F-T based synthesis. The process includes reforming the natural gas to syngas; and converting syngas to a product mixture comprising at least one olefin and a byproduct comprising a paraffin and a gasoline Here, the reformer that reforms the natural gas to syngas can be thought as the main reformer. Syngas may be converted into hydrocarbons by a catalytic process which is usually referred to as the Fischer-Tropsch (FT) process. In a yet further aspect, the hydrogen and/or carbon monoxide can be recycled to be combined with fresh syngas.). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to recycle H2 and CO back to the reformer, as taught by Bashir; with the method of generating Fischer Tropsch liquids, as taught by Galloway; because the H2/CO ratio can be adjusted by the combination of the fresh and recycle syngas streams. The combined syngas stream with required H2/CO ratio and purity can be converted to the product mixture using a CoMn catalyst (Bashir; para (00941). Further, because adjusting the H2/CO ratio can improve the system/device/process (Galloway; para [00721).

Galloway teaches a method further comprising transferring hydrocarbons containing at least five carbon atoms generated by the Fischer Tropsch reaction to the main reformer (para (0067); figure 5; Paraffin wax is recycled from the Fisher Tropsch module to the main reformer, as seen in figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1) as applied to claims 1, 4-5, 9-10, 13 and 18-20  above, and further in view of Veringa et al (WO 1999/055618).

Galloway does not teach a method wherein the H2/CO ratio is about 2.16. Veringa, on the other hand, teaches a method wherein the H2/CO ratio is about 2.16 (pg. 2, In 11-15; pg. 5, In 15-16; It is also an objective of the present invention to provide a method and apparatus in which it is possible for a synthesis gas of relatively high quality to be formed, on an industrial scale, from residues and/or biomass and in which the composition (the H2/CO ratio) of the synthesis gas can be adjusted over a wide range in a simple manner. In an advantageous embodiment, the H2/CO ratio is around 2-3 mol/mol.). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to provide a H2/CO ratio in between 2-3, such as 2.16, as taught by Veringa; with the method of generating Fischer Tropsch liquids, as taught by Galloway; because a ratio of H2/CO between 2-3 is particularly beneficial for forming organic compounds, including liquid hydrocarbons (Veringa; pg. 5, In 15-17).

Galloway does not teach a method wherein the H2/CO ratio is about 2.3. Veringa, on the other hand, teaches a method wherein the H2/CO ratio is about 2.3 (pg. 2, In 11-15; pg. 5, In 15-16; It is also an objective of the present invention to provide a method and apparatus in which it is possible for a synthesis gas of relatively high quality to be formed, on an industrial scale, from residues and/or biomass and in which the composition (the H2/CO ratio) of the synthesis gas can be adjusted over a wide range in a simple manner. In an advantageous embodiment, the H2/CO ratio is around 2-3 mol/mol.). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to provide a H2/CO ratio in between 2-3, such as 2.3, as taught by Veringa; with the method of generating Fischer Tropsch liquids, as taught by Galloway; because a ratio of H2/CO between 2-3 is particularly beneficial for forming organic compounds, including liquid hydrocarbons (Veringa; pg. 5, In 15-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1) as applied to claims 1, 4-5, 9-10, 13 and 18-20  above, and further in view of Ayasse et al (US 2008/0108716 A1).

Galloway does not teach a method wherein the syngas is transferred into the Fischer Tropsch module at a pressure not more than 125 psig. Ayasse, on the other hand, teaches a method wherein the syngas is transferred into the Fischer Tropsch module at a pressure not more than 125 psig (para (0019], (0087]; claims 1 and 5; The invention consists of a low-pressure Fischer-Tropsch process and a catalyst that produces a high diesel-fraction yield. It has been discovered that this catalyst is very effective at low pressures in converting synthesis gas into diesel in high yield. The operating pressure can be less than 100 psia. For instance, in one example, the pressure was 70 psia.). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to utilize a low-pressure Fischer-Tropsch process, as taught by Ayasse; with the method of generating Fischer Tropsch liquids, as taught by Galloway; because of the elimination of oxygen purification, high-pressure compression, tail gas recycling and hydrocracking, the present process can be applied economically in much smaller plants than hitherto considered possible for F-T technology (Ayasse; para (0034]). Further, because it has been discovered that this catalyst (cobalt deposited at greater than 5 weight percent on gamma alumina, optionally along with rhenium or ruthenium at 0.01-2 wt.%) is very effective at low pressures in converting synthesis gas into diesel in high yield (Ayasse; para [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1) as applied to claims 1, 4-5, 9-10, 13 and 18-20  above, and further in view of Dahlin et al (US 20100096594 A1).


Galloway does not teach a method further comprising extracting sulfur from the input gas by contacting the input gas with lime. Dahlin, on the other hand, teaches a method further comprising extracting sulfur by contacting with lime (para (0063]; Sorbent for sulfur can be any material that can capture, react with, or absorb sulfur containing compounds that are present in the syngas raw material or are thus formed during the decontamination process. For example, the sulfur sorbent can be a calcium-based or calcium comprising material. In one embodiment, the sulfur sorbent is lime, crushed lime, limestone, crushed limestone, and the like.). Dahlin does not teach extracting sulfur from the input gas by contacting the input gas with lime. However it would have been obvious to one ordinary skilled in the art before the effective filing of the claimed invention to determine at what stage(s) of the process to remove sulfur, with routine experimentation; such as for example: extracting sulfur from the input gas by contacting the input gas with lime; because the syngas must be free of contaminants, for example, metals, sulfur, ammonia, tars, alkalis, particulate matter, and the like in order to eliminate fouling and poisoning of sensitive downstream components such as gas turbine blades, fuel cells, gas separation membranes, and syngas reforming catalysts, such as water-gas shift catalysts or Fischer-Tropsch (F-T) catalysts (Dahlin; para (0003]). Further, in order to provide a compact, effective processes for treating syngas to reduce the levels of tars, metals, ammonia, halides, particulates and sulfur contaminants (Dahlin para (0004]). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to remove sulfur using lime, as taught by Dahlin; with the method of generating Fischer Tropsch liquids, as taught by Galloway; in order to capture, react with, or absorb sulfur containing compounds that are present in the syngas raw material or are thus formed during the decontamination process (Dahlin; para (0063]).
Further, because sulfur compounds are removed to avoid pollution per se, as well as to prevent downstream contamination of units that either use the syngas as a source of fuel or further process the syngas for synthesis of other useful carbon-containing products (Dahlin; para (0005]).

Galloway and Dahlin do not teach a method further comprising removing lime, using the rotary reformer. However, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to remove the contaminated lime at appropriate stage(s), with routine experimentation; such as for example: removing lime, using the rotary reformer; in order to remove the sorbent particles, which now contain impurities such as sulfur (Dahlin; para [0077]-(0078]). Please also see the discussion in paragraph above, as far as stage(s) used for removal of sulfur.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1) as applied to claims 1, 4-5, 9-10, 13 and 18-20 above, and further in view of Gunther (US 20110175032 A1).


Galloway does not teach a method wherein the feedstock further comprises biogas. Gunther, on the other hand, teaches a method wherein the feedstock further comprises biogas (para [0001]; The invention relates to a method of producing synthesis gas from biogas, and a suitable plant for carrying out the method.). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to utilize biogas to produce syngas, as taught by Gunther; with the method of generating Fischer Tropsch liquids, as taught by Galloway; because biogas is formed by the anaerobic (oxygen-free) fermentation of organic material and is used as a renewable energy source (Gunther, para [0002]). Further, because advantageously, the purified biogas does not require dehumidifying. It is subsequently compressed, heated and mixed with superheated steam. Thermal energy is therefore additionally created during the reforming process by means of an exothermic oxidation of the oxygen in the biogas with hydrogen to initiate the reaction quickly in the catalyst bed for the endothermic conversion of the methane to synthesis gas. This method offers great advantages in terms of the economical operation of the process because the reforming process is initiated by the intrinsic temperature rise of the biogas, dispensing with the need for external energy supplies and reducing the amount of catalyst required (Gunther, para [0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1) as applied to claims 1, 4-5, 9-10, 13 and 18-20  above, and further in view of Hickey (US 2015/0225749 A1).

Galloway does not teach a method wherein the digestate has a moisture content of 24% to 70% by weight. Hickey, on the other hand, teaches a method wherein the feedstock comprises digestate (para [0027], [0010]; The remaining digestate from the anaerobic digestion of the high moisture renewable material contains a substantial amount of carbon as solids. Several methods are available for recovery of carbon from this digestate. The preferred method of this invention recovers this carbon through gasification of the solids to produce additional syngas. In another embodiment, the digestate produced in the AD (anaerobic digestion) can be dewatered, dried, and gasified to produce an ash that contains essentially all of the minerals and trace metals required for the syngas fermentation.). Hickey does not specifically teach that the digestate has a moisture content of 24% to 70% by weight. However, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to utilize a digestate with a suitable starting moisture content; or to modify the moisture content of the digestate feed; such as for example: the digestate has a moisture content of 24% to 70% by weight; because the digestate produced in the AD can be dewatered, dried, and gasified to produce an ash that contains essentially all of the minerals and trace metals required for the syngas fermentation. This ash can be processed to recover the metals in a form that can be reused in the syngas fermentation process making the overall system more sustainable (Hickey; para [0010]). Further, because the digestate from an Anaerobic Digester (AD), that receives the high moisture organic feedstocks, can potentially provide a source of water for use within or outside of the method operations (Hickey; para [0011]). Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to utilize a digestate for feed, as taught by Hickey; with the method of generating Fischer Tropsch liquids, as taught by Galloway; because the digestate produced in the AD can be dewatered, dried, and gasified to produce an ash that contains essentially all of the minerals and trace metals required for the syngas fermentation. This ash can be processed to recover the metals in a form that can be reused in the syngas fermentation process making the overall system more sustainable (Hickey; para [0010])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2016/0130513 A1) as applied to claims 1, 4-5, 9-10, 13 and 18-20  above, and further in view of Pors et al (US 7,461,618 B2).

Galloway does not teach a method wherein the initial reformer is a cyclonic separator.  However, Pors on the other hand, teaches a cyclone separator. This is particularly advantageous when the fuel used contains a certain quantity of hard-to-boil hydrocarbons and minerals. For these fuels, complete evaporation is physically impossible under the general conditions stated. To prevent the unevaporated fuel residues from reaching the catalyst surface of the monolith, i.e. the honeycombed ceramic substrate coated with noble metals, where they would result in poisoning and thus diminished activity, it is important to remove these unevaporated fuel residues from the gas stream. It is preferable to remove these particles before the oxidizing agent is supplied in the second zone. For this purpose, use is made of the dynamic principle, by which centrifugal force, for example in a cyclone separator, may be used to remove unevaporated liquid from a gas stream. 

 It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to replace the initial reformer of Galloway with the cyclonic separator  when the reforming material is a fuel containing  certain quantity of hard-to-boil hydrocarbons and minerals. For these fuels, complete evaporation is physically impossible under the general conditions stated. To prevent the unevaporated fuel residues from reaching the catalyst surface of the monolith, i.e. the honeycombed ceramic substrate coated with noble metals, where they would result in poisoning and thus diminished activity, it is important to remove these unevaporated fuel residues from the gas stream,  See col. 3, lines 49-59.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622